Citation Nr: 0931763	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder, to include an irregular heartbeat 
(arrhythmia).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Columbia, South Carolina, which 
denied the Veteran's claim for service connection for 
hypertension, and determined that new and material evidence 
had not been received sufficient to reopen the Veteran's 
claim for service connection for an irregular heartbeat.

In August 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.

In January 2009, the Board remanded the Veteran's claims for 
further development, specifically to attempt to obtain all 
treatment records from the Dorn VA Medical Center ("VAMC"), 
as well as the Veteran's authorization to obtain treatment 
records from two private physicians.  These actions were 
completed, and in May 2009, the VA Appeals Management Center 
("AMC") issued a Supplemental Statement of the Case 
("SSOC"), which continued to deny the Veteran's claims.  
The claims folder has been returned to the Board for further 
appellate proceedings.

The Board also notes that although the RO has characterized 
the Veteran's service connection claim as one for an 
irregular heartbeat, based on the Veteran's testimony, as 
well as the characterization of the issue by the Veteran's 
representative in the most recent post-remand brief, the 
Board has expanded his claim to service connection for a 
heart disorder, to include an irregular heartbeat.

FINDINGS OF FACT

1.  The medical evidence of record does not show the Veteran 
to have been diagnosed with hypertension in service or within 
one (1) year of discharge from service, and his current 
hypertension is not otherwise shown to be related to a 
disease, injury or incident of service.

2.  An unappealed November 1994 rating decision denied 
entitlement to service connection for an irregular heartbeat 
on the basis that an irregular heartbeat is considered a 
laboratory finding, a symptom or manifestation of a disease, 
and is not in itself a disability.

3.  Evidence associated with the claims folder since the 
November 1994 rating decision is either cumulative or 
redundant and, when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a heart 
disorder, or raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The Veteran's current hypertension was neither incurred 
in, nor aggravated by, active service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307(a)(3), 3.309(a) (2008). 

2.  The November 1994 rating decision that denied service 
connection for an irregular heartbeat is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence having not been received, the 
claim of entitlement to service connection for a heart 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a), 3.307(a)(3), 3.309(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008). 

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated December 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and 
advised the appellant to provide any information or evidence 
in his possession that pertained to such claim.  This letter 
further advised the appellant of the criteria pertaining to 
what constitutes new and material evidence, the fact that his 
claim had been previously denied in a November 1994 rating 
decision, and the specific reasons for the original denial.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board finds that these notice requirements were satisfied 
by means of the letter dated March 2006, which advised the 
Veteran of the type of evidence needed to substantiate both 
the disability rating and effective date elements of his 
claims. 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VAMC 
and private treatment records, and a VA examination report 
dated October 1994.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.  

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the claim of service connection for hypertension, as 
there is no competent evidence to suggest that the disease 
either began during service or within one year of separation 
from service.  The Court has held that, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board believes that, unlike 
disabilities such as tinnitus or a dislocated shoulder, 
hypertension is not the type of disability that lends itself 
to lay observation.  Therefore, as a lay person, the Veteran 
has not been shown to be competent to offer an opinion on 
such a matter clearly requiring medical expertise, such as 
claiming that hypertension, diagnosed many years after 
service, had its onset in service, or is otherwise related to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the lay opinions of the appellant may serve to establish any 
association between his current hypertension and military 
service so as to satisfy the requirements of McLendon.  

With regard to the Veteran's claim for service connection for 
a heart disorder, the Board finds that a VA examination is 
not required because the appellant failed to submit new and 
material evidence to support his claim.  VA is not required 
to provide an examination until a claim is reopened.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic 
diseases, such as hypertension and certain heart diseases, 
such as endocarditis, may be established on a presumptive 
basis by showing that the disease manifested itself to a 
degree of 10 percent or more within one (1) year from the 
date of separation from service.  38 C.F.R. §§3.307(a)(3), 
3.309(a).  

Hypertension means persistently high arterial blood pressure, 
and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater, with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

III.  Analysis.

1.  Entitlement to service connection for hypertension.

The Veteran contends that his current hypertension developed 
during active military service and has continued.  See Board 
hearing transcript, August 2008.

As an initial matter, the Board notes that the Veteran's 
service treatment records are negative for any complaints of, 
treatment for, or diagnosis of hypertension or any symptoms 
suggestive of hypertension.  During the June 1974 enlistment 
examination, his blood pressure was 136/82 mm Hg; on the 
accompanying medical history report, he indicated that he did 
not have and/or had never had high blood pressure.  The 
claims folder also reveals that during the Veteran's 20-year 
active service career, he underwent myriad regular physical 
examinations with the following blood pressure readings: July 
1977 - 102/68 mm Hg; August 1978 - 102/80 mm Hg; August 1979 
- 124/72 mm Hg; September 1980 - 110/78 mm Hg; September 1981 
- 128/78 mm Hg; September 1983 - 118/80 mm Hg; October 1984 - 
118/76 mm Hg; September 1985 - 122/90 mm Hg; September 1986 - 
110/72 mm Hg; October 1987 - 128/98 mm Hg; November 1992 - 
126/88 mm Hg.  Although the Veteran's August 1994 service 
separation examination is not in the claims folder, an 
October 1994 post-service "Persian Gulf" examination (the 
Veteran served in the Persian Gulf from September 1990 
through April 1991) conducted at the Dorn VAMC in Columbia 
noted blood pressure readings of 126/86 mm Hg.  As noted 
above, all of these readings represent normal findings.  

The evidence of record indicates that following service, the 
Veteran was not treated for, or diagnosed with hypertension 
until September 2004, when a Palmetto Baptist Medical Center 
treatment record noted a diagnosis of hypertension by Dr. R. 
Harrell and indicated treatment with the prescription 
antihypertensive medication Diovan.  Dr. Harrell's treatment 
notes from February and April 2005 indicated diagnoses of 
hypertension, stable.  Similarly, a September 2005 treatment 
record from Dr. J. Duncan indicated a blood pressure reading 
of 112/86 mm Hg and a diagnosis of hypertension "in good 
range," and a recommendation to continue the current 
antihypertensive medication.  

VAMC treatment reports dated February 2005 through May 2009 
show similar findings.  A February 2005 treatment note 
indicated readings of 121/69 mm Hg; an April 2007 reading was 
121/87 mm Hg; a series of readings in August 2007 ranged from 
108/68 to 148/92 mm Hg; a May 2009 reading was 117/72 mm Hg.  
These records reveal that the Veteran has been consistently 
diagnosed with stable hypertension or hypertension well-
controlled with medication since his original diagnosis in 
September 2004.  

In August 2008, the Veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  He 
testified that although he developed hypertension during 
service, he was not placed on medication and his condition 
was simply controlled through diet and exercise.  He said 
that in 1994, immediately following service, he began 
receiving treatment for hypertension at the Dorn VAMC.  As 
noted above, however, there is no evidence in the Veteran's 
service treatment records to suggest that he was ever 
diagnosed with hypertension.  Additionally, although the 
Board remanded the Veteran's claim to obtain his private and 
VA treatment records for the period immediately following 
service, the only records available are those already 
discussed above, including the blood pressure readings taken 
at the VAMC in October 1994.  The evidence shows that the 
Veteran failed to respond to a February 2009 letter from the 
RO requesting that he submit signed authorizations to permit 
VA to obtain his private treatment records for the period 
between September 1994, when he first left service, and 
September 2004, the date of the first evidence of a diagnosis 
of hypertension.

Based on a review of the complete evidence of record, the 
Board concludes that the competent medical evidence is 
against the Veteran's claim for service connection for 
hypertension.  As noted above, although the evidence shows 
that the Veteran currently suffers from the disease, there is 
no medical evidence linking his disorder to service, nor has 
the Veteran submitted a medical nexus opinion relating his 
current disorder to service.  As such, service connection on 
a direct basis is not warranted.

Additionally, as there is no persuasive evidence of record 
showing that the Veteran's hypertension manifested to a 
compensable degree within one year of service, service 
connection for hypertension on a presumptive basis cannot be 
established. 

As noted above, the first medical evidence of record that the 
Veteran was treated for, or diagnosed with hypertension was 
in September 2004, some 10 years after service separation.  
In this regard, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time 
that passed between service and the first treatment or 
documented complaint of record of hypertension is evidence 
that weighs against the Veteran's claim. 

In addition to the medical evidence, the Board has considered 
the Veteran's contention that his hypertension began during 
service and has continued since that time.  Certainly, the 
Veteran is competent to attest to factual matters of which he 
had first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, although the Veteran is 
competent to report what comes to him through his senses, as 
discussed above, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, 
because the Veteran, as a lay person, has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau, 
supra.  Therefore, his lay testimony cannot establish a link 
between his present disability and service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for hypertension.  As noted, the weight of 
the probative evidence does not suggest the onset of the 
disability during service or within one year of separation, 
and no persuasive evidence of a continuity of symptomatology 
between service and the first diagnosis many years later, and 
no competent medical evidence otherwise relating the 
disability to service.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder.

In a November 1994 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for an 
irregular heartbeat.  He was notified of that decision in a 
letter dated December 1994, but failed to submit a timely 
Notice of Disagreement.  That decision is final.  See 38 
U.S.C.A. § 7105.  As a result, the issue for resolution 
before the Board is whether new and material evidence has 
been submitted sufficient to reopen the Veteran's claim of 
entitlement to service connection for a heart disorder.  
After a review of the evidence of record, the Board finds 
that new and material evidence has not been received since 
the November 1994 RO decision.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The Veteran initially sought service connection for a heart 
disorder in August 1994.  A review of his service treatment 
records reveals normal cardiovascular findings on the June 
1974 enlistment examination report, and the Veteran reported 
on the accompanying medical history report that he did not 
have and/or had never had any heart palpitations, a pounding 
heart or other heart trouble.  The service treatment records 
contain no evidence of complaints or, treatment for or 
diagnosis of a heart disorder.  An October 1980 clinical 
consultation record noted that the Veteran was asymptomatic 
for cardiac problems and was to be evaluated for a flight 
status with cardiac evaluation and exercise tolerance test.  
The results indicated normal heart rate and rhythm without 
gallop or rub.  A cardiology examination in December 1980 
tested the Veteran's heart rate at various stages of rest and 
activity.  The test revealed adequate findings, good exercise 
tolerance and specifically indicated no finding of 
arrhythmia.  A subsequent November 1989 electrocardiograph 
("EKG") also revealed normal findings.  A September 1990 
EKG was interpreted as a borderline EKG with incomplete 
findings and no changes from previous EKG.  A December EKG 
was interpreted with the same findings.  Although a September 
1992 EKG report indicated a findings of sinus bradycardia (a 
heart rate under 60 beats per minute), the examining 
physician indicated that the examination was incomplete, and 
that there were no changes from previous EKGs.  The Veteran 
was subsequently given a medical clearance to perform 
aviation duties.  See medical recommendations, August and 
December 1992.  The Veteran's separation medical examination 
is not of record.

The claims folder shows that in October 1994, pursuant to his 
application for VA compensation benefits, the Veteran was 
afforded a VA physical examination.  An EKG revealed normal 
sinus rhythm with an early transition, which the examiner 
noted was likely normal for the Veteran's age.  A 
cardiovascular examination indicated a regular heart rate and 
rhythm without murmur, rub, gallop or carotid bruit.  The 
diagnosis was subjective report of irregular heartbeat in the 
past with normal cardiac examination at present.

The November 1994 rating decision shows that the RO denied 
the Veteran's claim for service connection on the basis that 
the Veteran's claimed irregular heartbeat is considered a 
laboratory finding, a symptom or manifestation, and is not in 
itself a disability.  Thus, the RO determined that there was 
no evidence of a current disability.  At the time of the 
denial, the RO considered the Veteran's service treatment 
records, as well as his October 1994 VA examination results.  
As noted above, however, that decision is final.  See 38 
U.S.C.A. § 7105.
In November 2005, the Veteran applied to have his previously 
denied claim of service connection for a heart disorder 
reopened.  The evidence received in connection with his 
petition includes Moncrief Army Hospital records dated April 
1997 to January 2005, Dorn VAMC treatment records from 
October 1994 to May 2009, and private treatment records from 
Dr. R. Harrell (Palmetto Baptist Medical Center) and Dr. J. 
Duncan, dated September 2004 through December 2005.

The October 1994 VAMC treatment report shows that the Veteran 
underwent a chest x-ray as part of his "Gulf War 
Examination."  The findings indicated a normal chest with 
normal heart rate and rhythm without murmur or gallop.

The treatment records from Moncrief Army Hospital show that 
in April 1997, the Veteran underwent another EKG, which 
revealed normal sinus rhythm and no prior tracing.  The 
results suggested normal findings.  In August 1998, a chest 
examination and x-ray again revealed normal cardiac findings.  
A January 2005 cardiovascular examination report indicated a 
normal heart rate and rhythm.

Private treatment records show that in September 2004, during 
an examination with Dr. Harrell, the findings revealed a 
regular heart rate and rhythm without murmur, rub or gallop.  
During a follow-up examination in February 2005, the Veteran 
complained of chest discomfort and dizziness and reported 
that he had experienced three such episodes in the previous 
two months.  Dr. Harrell referred him to a cardiologist for 
further testing.  Later than month, the Veteran was seen by 
Dr. Duncan, who noted that an examination revealed a regular 
heart rate and rhythm without rub or gallop.  The diagnosis 
was chest pain with multiple risk factors; he scheduled the 
Veteran for a test to look for signs of significant coronary 
artery disease.  Results from a transthoracic EKG showed 
normal systolic function, EF estimated between 60-70 percent, 
no significant valvular thickness, and normal LV wall 
thickness.  There were no findings of a heart disorder.

The record reveals that the Veteran also submitted additional 
treatment records from Dr. Harrell for examinations between 
April and December 2005.  These reports indicate that the 
Veteran's previous chest pain was now stable and cardiac 
examinations revealed a regular heart rate and rhythm without 
murmur, rub or gallop.

September 2005 treatment reports show that the Veteran 
returned for follow-up with Dr. Duncan, at which time, he 
denied chest pain, shortness of breath or any other symptoms.  
A cardiac examination revealed regular heart rate and rhythm 
with I/VI systolic murmur at the left sternal border and apex 
without rub or gallop.  The diagnosis was chest pain in the 
past currently resolved, appeared to be musculoskeletal in 
origin.  Dr. Duncan also noted that the Veteran had multiple 
cardiac risk factors, including hypertension and a family 
history of coronary artery disease and hyperlipidemia.  He 
recommended that the Veteran undergo another stress test one 
year from the date of the last test.

Additional VAMC treatment records show that in February 2005, 
during an initial visit with a new primary care physician for 
hypertension for the previous three months, an examination 
revealed that his heart rate was regular without murmur, 
gallop or rub.  The same findings were noted during a follow-
up examination in August 2005.

Although these treatment reports are new, in that they were 
not previously of record and had not been considered during 
the November 1994 rating decision, they do not constitute 
material evidence because they fail to demonstrate that the 
Veteran had a chronic heart disorder in service, within the 
one-year presumptive period following service, or has a 
current chronic heart disorder.  As noted in the previous 
final denial, an irregular heartbeat is considered a 
laboratory finding, a symptom or manifestation of a disorder, 
not a disorder in itself.  There is no evidence in the 
Veteran's service treatment records of a chronic heart 
disorder.  In this case, the evidence presented since that 
denial fails to show that the Veteran had a chronic heart 
disorder that manifested during service or a showing of a 
chronic heart condition that manifested in service, but was 
not identified until after service.  As previously stated, 
service connection may be granted for a disease that 
manifests itself during service, or during the presumptive 
period, but is not identified until later, but there must 
also be a showing of continuity of related symptomatology 
after discharge, and medical evidence relating that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Moreover, as noted above, the evidence of record shows that 
the Veteran has undergone numerous EKG and cardiac 
examinations and has never been diagnosed with a heart 
disorder.  As noted, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection 
generally requires evidence of a current disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  In this case, the 
contemporaneous treatment records show that the Veteran does 
not have a current chronic heart condition.

In addition to the treatment records, the Veteran also 
presented testimony before the Board in an August 2008 
hearing.  He claimed that while serving on active duty, his 
examiners noted that he had an irregular heartbeat while they 
were monitoring him for hypertension.  He specifically noted 
that a 1983 EKG had revealed findings of an irregular 
heartbeat.  The Board finds that while the Veteran's 
testimony is new evidence, in that it had not previously been 
considered, it is not material because it fails to show that 
he had a chronic heart disorder in service.  As noted above, 
although a September 1992 EKG revealed findings of 
Bradycardia, this appears to have been an acute, isolated 
laboratory finding and not evidence of a chronic heart 
condition.  EKGs and examinations subsequent to that test 
revealed normal cardiac findings.  In this regard, the Board 
notes that while it is sympathetic to the Veteran's 
contentions that he has a chronic heart disorder than began 
in service and continues, as noted above, although the 
Veteran is competent to offer lay testimony concerning what 
he experiences through his senses, because he has not been 
shown to have medical experience or training, his opinion 
asserting the onset of a chronic heart disorder in service is 
not competent medical evidence and cannot serve to reopen the 
claim.  See Espiritu, Jandreau, supra.

In addition, the statements submitted by the Veteran's 
representative have also been considered.  However, although 
these statements are new, in that they were not of record at 
the time of the prior final denial, because they do not 
provide competent evidence as to the onset of a chronic heart 
disorder, the Board finds that they are not material.

Since the additional evidence received since the November 
1994 rating decision does not raise a reasonable possibility 
of substantiating the Veteran's claim, it does not constitute 
new and material evidence sufficient to reopen his claim of 
service connection for a heart disorder.

According, for the foregoing reasons, the claim must be 
denied.  It is noted, however, that if the Veteran is able to 
obtain medical evidence supporting the presence of a chronic 
heart disorder in service, a current heart disorder, as well 
as a medical opinion expressing a causal connection between a 
current heart disorder and the incidents in service, he may 
wish to consider filing a claim to reopen.




ORDER

Entitlement to service connection for hypertension is denied.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a heart disorder is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


